Citation Nr: 0318878	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  94-07 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of exposure to a vesicant agent, to include 
bronchitis, laryngitis, pneumonia, allergies, cataracts and 
general colds.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a left varicocelectomy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from July 1992 RO decision, which 
determined that new and material evidence had not been 
received to reopen a claim of service connection for a back 
disability.  

In a March 1994 RO decision, the RO denied a compensable 
rating for the service-connected residuals of a left 
varicocelectomy, and in a July 1995 RO decision, the RO 
denied service connection for residuals of exposure to 
vesicant agents.  

In May 1996, the Board remanded the case to the RO for 
additional development.  

In a June 1999 decision, the Board determined that new and 
material evidence had been received to reopen the claim of 
service connection for a back disorder.  The Board also 
remanded the case to the RO for additional development.  




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law 
during the pendency of the veteran's appeal.  The VCAA 
essentially enhances the VA's obligation to notify him about 
his claims (i.e., what information or evidence is required to 
grant his claims) and to assist him to obtain evidence for 
his claims.  

In October 2002, the RO notified the veteran by letter that 
his case was being returned to the Board, after having 
completed the steps directed in the Board's June 1999 Remand.  
Upon appellate review, the Board found that the RO had not 
apprised the veteran of the redefined obligations of the VA, 
as contained in the VCAA.  

In a January 2003 letter, the Board sent the veteran (and his 
representative) a letter, notifying him of the VCAA and the 
VA's enhanced duties under the Act.  The Board informed him 
that he had 30 days from the date of the letter in which to 
respond with any additional evidence or argument.  He did not 
respond.  

Subsequently, the United States Court of Appeals for the 
Federal Circuit, D.A.V. et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003), invalidated 38 C.F.R. §19.9(a)(2) and 
(a)(2)(ii), which are provisions promulgated by the VA 
authorizing the Board to, among other things, correct a 
procedural defect or undertake additional development in a 
case, without having to remand the case to the RO for 
completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2)(ii), on the basis that it 
was contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit information or evidence that VA 
tells the claimant he or she must provide to substantiate a 
claim.  The invalidated provision had stated that the 
appellant shall have "not less than 30 days to respond to 
the notice."  

The Board notes that, on remand, the RO must ensure 
compliance with the notice and duty to assist provisions 
contained in the VCAA, to include sending any additional 
letters to the veteran and obtaining any additional medical 
or other evidence, as deemed appropriate.  See VCAA, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his service connection and increased rating 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO must also ensure that the veteran has been afforded 
the requisite time and opportunity to respond, in accordance 
with statutory law.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  This 
includes issuing any additional letters to 
the veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify him of what information or evidence 
was needed from him and what the VA has 
done and will do to assist him in 
substantiating his service connection and 
increased rating claims.  

2.  Thereafter, the RO should readjudicate 
the issues of service connection for the 
claimed residuals of exposure to a 
vesicant agent, to include bronchitis, 
laryngitis, pneumonia, allergies, 
cataracts, and general colds; service 
connection for a back disorder; and a 
compensable rating for the service-
connected residuals of a left 
varicocelectomy.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


